Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143120(53)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                 SC: 143120
                                                                    COA: 297192
                                                                    Wayne CC: 09-027497-FH
  JAMES THOMAS WRIGHT, JR.,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  21, 2011 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.

        MARILYN KELLY, J., would grant reconsideration.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2012                    _________________________________________
         d0125                                                                 Clerk